Name: 80/14/EEC: Council Decision of 18 December 1979 on the provisional application to Saint Vincent and the Grenadines (formerly Saint Vincent) of the arrangements provided for in Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-01-11

 Avis juridique important|31980D001480/14/EEC: Council Decision of 18 December 1979 on the provisional application to Saint Vincent and the Grenadines (formerly Saint Vincent) of the arrangements provided for in Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 007 , 11/01/1980 P. 0028****( 1 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . ( 2 ) OJ NO L 72 , 23 . 3 . 1979 , P . 33 . COUNCIL DECISION OF 18 DECEMBER 1979 ON THE PROVISIONAL APPLICATION TO SAINT VINCENT AND THE GRENADINES ( FORMERLY SAINT VINCENT ) OF THE ARRANGEMENTS PROVIDED FOR IN DECISION 76/568/EEC ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 80/14/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AS LAST AMENDED BY DECISION 79/310/EEC ( 2 ), AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 55 ( 2 ) THEREOF , WHEREAS , PURSUANT TO THE SECOND SUBPARAGRAPH OF ARTICLE 55 ( 2 ) OF DECISION 76/568/EEC , THE ARRANGEMENTS PROVIDED FOR THEREIN MAY CONTINUE TO APPLY PROVISIONALLY , UNDER CONDITIONS LAID DOWN BY THE COUNCIL , TO COUNTRIES AND TERRITORIES WHICH BECOME INDEPENDENT ; WHEREAS SAINT VINCENT , WHICH APPEARS IN ANNEX I RELATING TO THE LIST OF THE COUNTRIES AND TERRITORIES REFERRED TO BY THAT DECISION , ACHIEVED INDEPENDENCE ON 27 OCTOBER 1979 AS SAINT VINCENT AND THE GRENADINES ; WHEREAS IT SHOULD BE DECIDED TO CONTINUE TO APPLY PROVISIONALLY THE ARRANGEMENTS PROVIDED FOR IN THE ABOVEMENTIONED DECISION TO THAT STATE AND TO LAY DOWN THE CONDITIONS FOR SUCH APPLICATION , WITHOUT PREJUDICE TO SUBSEQUENT RECOURSE TO THE FIRST SUBPARAGRAPH OF ARTICLE 55 ( 2 ) AND TO ARTICLE 56 THEREOF , WHEREAS THE ACP-EEC CONVENTION OF LOME IS OPEN , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 89 THEREOF , TO THE ACCESSION OF A COUNTRY OR TERRITORY TO WHICH PART FOUR OF THE TREATY APPLIES AND WHICH HAS BECOME INDEPENDENT ; WHEREAS SUCH ACCESSION CAN TAKE PLACE ONLY FOLLOWING A REQUEST BY THE STATE CONCERNED AND WITH THE APPROVAL OF THE ACP-EEC COUNCIL OF MINISTERS ; WHEREAS SAINT VINCENT HAS SUBMITTED A REQUEST FOR ACCESSION TO THE ACP-EEC CONVENTION OF LOME AS SAINT VINCENT AND THE GRENADINES ; WHEREAS THE PERIOD OF PROVISIONAL APPLICATION OF DECISION 76/568/EEC TO THAT STATE SHOULD NOT CONTINUE BEYOND THE EXPIRY OF THAT DECISION ; WHEREAS , IN ORDER TO AVOID ANY BREAK IN CONTINUITY IN THE FINANCING DECISIONS IN FAVOUR OF SAINT VINCENT AND THE GRENADINES BETWEEN ITS ACCESSION TO THE ACP-EEC CONVENTION OF LOME AND THE ENTRY INTO FORCE OF THE DECISION ADJUSTING THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND WHICH THE COUNCIL IS TO TAKE PURSUANT TO ARTICLE 1 ( 4 ) OF THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID SIGNED ON 11 JULY 1975 , SAINT VINCENT AND THE GRENADINES SHOULD BE PERMITTED TO CONTINUE TO BENEFIT , UNTIL THE DATE OF THE ENTRY INTO FORCE OF THAT DECISION , FROM THE PROVISIONS OF DECISION 76/568/EEC RELATING TO FINANCIAL AND TECHNICAL COOPERATION , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE ARRANGEMENTS LAID DOWN BY DECISION 76/568/EEC SHALL REMAIN PROVISIONALLY APPLICABLE TO SAINT VINCENT AND THE GRENADINES UNTIL THE LATTER ACCEDES TO THE ACP-EEC CONVENTION OF LOME BUT IN ANY EVENT NOT BEYOND THE EXPIRY OF THAT DECISION . HOWEVER , SAINT VINCENT AND THE GRENADINES SHALL CONTINUE TO BENEFIT FROM THE PROVISIONS OF THE SAID DECISION RELATING TO FINANCIAL AND TECHNICAL COOPERATION UNTIL THE DATE OF ENTRY INTO FORCE OF THE DECISION ADJUSTING THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND WHICH THE COUNCIL IS TO TAKE PURSUANT TO ARTICLE 1 ( 4 ) OF THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID SIGNED ON 11 JULY 1975 . ARTICLE 2 QUESTIONS RELATING TO THE APPLICATION OF DECISION 76/568/EEC TO SAINT VINCENT AND THE GRENADINES SHALL BE DEALT WITH AS NECESSARY BY DIRECT CONTACT BETWEEN THE COMPETENT AUTHORITIES OF THAT STATE AND OF THE COMMUNITY . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON THE THIRD DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 18 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT B . LENIHAN